Citation Nr: 1616085	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected sleep apnea or nasal fracture, or medications for service-connected conditions.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to service-connected sleep apnea. 

3.  Entitlement to service connection for a heart disability (other than hypertension) as secondary to service-connected sleep apnea. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Buffalo, New York.

In March 2013, the Board remanded the Veteran's claims for additional development.  The development has been completed and the issues are once again before the Board.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, as well as the Veteran's electronic record in VA's paperless Veterans Benefits Management System (VBMS) and Virtual VA.

As addressed in the March 2013 remand, the issues of entitlement to benefits for COPD, a back disability, and a neck disability pursuant to 38 U.S.C.A. § 1151, claimed as having been incurred as a result of vocational rehabilitation, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. See Notice of Disagreement, May 2009.





FINDINGS OF FACT

1.  The record does not reflect that the Veteran had a chronic headache disorder in service, or that any chronic headache disorder was causally or etiologically related to service, or was caused or aggravated by the service-connected sleep apnea or nasal fracture, or medications for service-connected conditions.

2.  No competent evidence relates the Veteran's COPD to his service-connected sleep apnea.

3.  Apart from hypertension, not contemplated in this appeal, the most probative evidence fails to show the Veteran has an identifiable heart disability. 

4.  There is no probative evidence that the veteran is unable to obtain substantially gainful employment solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 338 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for COPD as secondary to sleep apnea have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 338 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for heart disability have not been met. 38 U.S.C.A. §§  5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  The criteria for a grant of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the present case, a January 2008 letter fully satisfied the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter, sent prior to the initial unfavorable decision issued in October 2008 advised the Veteran of the evidence and information necessary to substantiate his service connection claims and entitlement to a total disability rating based on individual unemployability as well as establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA and private treatment, including records considered in his claim for Social Security Administration (SSA) disability benefits.  Neither the Veteran nor his representatives have contended that there are additional treatment records relevant to the Veteran's claim.

The Veteran was afforded a VA compensation and pension examination germane to his headache claim in September 2008.  The Board remanded the claim in March 2013 to obtain an addendum opinion.  The Board additionally remanded the claims to obtain any outstanding VA or private treatment records; and to provide a VA etiology opinion regarding the heart, only if there was evidence of a current heart disability once development was completed.  

An addendum opinion was provided in May 2013.  The September 2008 and May 2013 addendum opinion collectively are adequate because they are based upon consideration of the Veteran's prior medical history, described the findings in sufficient detail so that the Board's evaluation of the claim will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions, (were there any).

Additional VA treatment records were obtained, and in May 2013 correspondence, the Veteran was advised to complete a VA For 21-4142, Authorization and Consent to Release information so that VA may obtain private treatment records or to submit such treatment records himself.  

In a May 2013 VA medical opinion, the examiner found that there was no evidence of a current heart condition.  VA need not obtain an examination regarding the issue of service connection for a heart disability because the evidentiary record, including recent VA treatment records and private treatment records, do not show that the Veteran has been diagnosed with heart disability during the current appeal period.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds substantial compliance with the March 2013 remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Claims for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection will also be presumed for certain chronic diseases, including cardiovascular renal disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

A.  Headaches

The Veteran variously claims that he has a headache disorder that is secondary to his service-connected nasal fracture; or to his service-connected sleep apnea; or is caused by medications he takes for service-connected conditions.  See Notice of Disagreement, January 2008 Statement, Statement, circa July 2007.

With regard to the Veteran's service treatment records, an October 1979 service treatment record reflects complaints of a left-sided headache, vomiting, and chills, in connection with a viral illness and shortly after he injured his nose in service in December 1979, he complained of frequent or severe headaches.  As it happened, this injury occurred only a few months prior to his service discharge in February 1980.  

Thereafter, the first post service evidence regarding headaches is seen in VA treatment records dated in September 2001 at which time, the Veteran had complaints of headaches for the past 8-10 days.  The treating physician noted that the headaches could be multifactorial-possible viral illness, versus hypertension, or stress contributing.  November 2002 treatment records revealed that the Veteran developed headaches within a few days of taking sertraline.  He went to the emergency room in September 2002 for a headache secondary to sertraline; he was changed to Celexa and has been doing well since then.  A December 2007 treatment record indicated that the Veteran experienced headaches following a nerve block injection.   In March and April 2008, he reported headaches of a four month duration and depended on his activity level.  In September 2011, the Veteran reported that he had headaches after his cervical spine surgery.  The record also noted the Veteran's complaints of headaches since his carotid endarterectomy surgery in June 2011.  In February 2012, he was seen in the emergency department for complaints of flu-like symptoms and headaches.  In December 2012, the treating nurse practitioner noted the Veteran's complaints of posterior headaches, which may be cervicogenic.  March 2013 records show the Veteran had complaints of headaches that he felt was either from his neck or sinuses.   

An internal medicine examination dated in March 2006, from Industrial Medicine Associates noted that the Veteran had daily headaches that he believed a result of all of his medication.   

On September 2008 VA examination, the Veteran was diagnosed with headaches.  The examiner opined that the Veteran's headaches are not secondary to his service-connected sleep apnea.  The examiner reasoned that headaches related to sleep apnea are relieved with treatments such as a CPAP machine, (which the Veteran has been using to treat his sleep apnea).  As the examiner did not address the whether the Veteran's headaches are secondary to his service-connected nasal fracture, secondary to any medications he is prescribed due to any other service-connected condition, or are otherwise related to service on a direct basis, to include the in-service complaints of headaches, the Board remanded the claim to obtain and addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In a May 2013 addendum opinion, the examiner opined that the Veteran's headaches were less likely than not proximately due to or the result of the Veteran's service-connected condition.   More specifically, the examiner found that Veteran's headaches were less likely than not caused or aggravated by the nasal fracture.  The examiner reasoned that if the Veteran had sinusitis that was caused by a deviated septum from a nasal fracture, then a nexus may be established.  The examiner noted that she reviewed the Veteran's VA treatment records dating back to 2001 and that he had never been diagnosed with sinusitis.  She stated that although the Veteran said that the headaches could be because of his "sinuses", it was clear from progress notes, including a January 30, 2009 record, that the Veteran's headaches were most likely caused by his neck pain.  The examiner also noted that the only prescribed treatment for sleep apnea was a CPAP machine.  The Veteran was not taking any medications for service-connected conditions; therefore, the examiner found that the headaches were not caused by or aggravated by any service connected medications.  In reaching the conclusion expressed, the examiner noted the Veteran's in-service and post-service history.  

Although the Veteran had complaints of headaches on his January 1980 separation examination, there are no additional complaints, treatment, or diagnoses of headaches until 2001, approximately 21 years after his discharge from active duty. The Board notes that the length of time between the Veteran's discharge from service and post service treatment for headaches weighs against a finding of direct service connection.  Furthermore, at the time of initial treatment in 2001, the Veteran indicated that his headaches had only been present for 8-10 days and the treating physician noted that the headaches could be multifactorial-possible viral illness, versus hypertension, or stress contributing.  

While the Veteran has made statements to the effect his headaches were caused or aggravated by the service-connected nasal fracture or sleep apnea, or medications for his service-connected conditions, he is not competent to make such a determination.  His statements on etiology are therefore not probative.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006).  There are no competent and probative opinions supporting the Veteran's contention that his headaches are related to service on a direct basis or were caused or aggravated by the service-connected nasal fracture or sleep apnea, or medications from service-connected conditions.  The only competent and probative opinions of record addressing whether headaches are related to service or to the service connected disability (including medication) are adverse to the claim.  

Because the evidence preponderates against the claim of service connection for headaches, to include as secondary to nasal fracture, sleep apnea, or medications for service-connected conditions, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

B.  COPD

The Veteran claims that he has COPD secondary to his service-connected sleep apnea.  See Notice of Disagreement, May 2009.

The Board notes that the Veteran's alternate contention that he has COPD due to his vocational rehabilitation with the Veterans Industries Program (VIP) constitutes an entirely separate claim for benefits under 38 U.S.C.A. § 1151, and has therefore been referred to the AOJ for adjudication as noted in the Introduction above.  The Board notes that adjudication of the Veteran's separate service connection claim herein will in no way prejudice either claim.

On review of the record VA treatment records include a pulmonary function test (PFT), which revealed a normal spirometry.  July and October 2003 PFTs showed possible early mild obstruction.  November 2005 records reflect that the Veteran presented to the emergency room and was treated for pneumonia.  A CT scan revealed some pleural effusion, and that the Veteran was diagnosed with early mild obstructive lung disease and advised to quit smoking.  See also January 2006 CT scan (noting concern for asbestos exposure due to working for 15 years in the construction industry).  A December 2005 chest x-ray revealed COPD.  A February 2006 VA PFT, and a March 2006 private facility PFT (relating to a claim for SSA disability), were both normal.  A November 2007 VA treatment record reflects that the Veteran was advised that his smoking would cause COPD.  PFTs dated in January and September 2008 as well as in May 2010 indicated mild obstruction.  A May 2009 chest x-ray reflects findings of hyperinflation and a diagnosis of emphysema.  A December 2011 FT suggested mild restriction.  

The Veteran was provided with a VA examination in September 2008.  The VA examiner noted that the Veteran smoked between 1/2 and 1 pack of cigarettes a day and was diagnosed with COPD in October 2006.  The examiner that the Veteran's COPD was as likely as not related to the many years of tobacco abuse.  The examiner also noted that sleep apnea does not cause COPD. 

While the Veteran has made statements to the effect his COPD was caused or aggravated by the service-connected sleep apnea, he is not competent to make such a determination.  His statements on etiology are therefore not probative.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006). There are no competent and probative opinions supporting the Veteran's contention that his COPD is caused or aggravated by the service-connected sleep apnea.  The only competent and probative opinions of record addressing whether COPD is related to the service connected sleep apnea, is adverse to the claim.  The opinion shows that the Veteran's was examined, his contentions and the evidence were considered, and the conclusions were adequately explained by the examiner. 

Because the evidence preponderates against the claim of service connection for COPD, to include as secondary to service-connected sleep apnea, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

C.  Heart Disability

The Veteran contends that he has a heart condition secondary to his service-connected sleep apnea.  The Veteran asserted in his May 2009 notice of disagreement that he had made sure that his doctors recorded his diagnosed heart condition caused by his service-connected sleep apnea, and that he was taking medication for the condition.

The Board notes that the Veteran is diagnosed to have hypertension.  Service connection for this disability, however, was separately denied in January 2007 and in April 2010, and was not appealed.  As such, this current appeal does not contemplate hypertension.  

A review of the Veteran's service treatment records shows no diagnosis or treatment for a heart disability.

Post service VA treatment records included an October 2008 echocardiogram report with an impression of no inducible ischemia.  A May 2009 VA treatment record reflects that the Veteran complained of chest pain for which he was given a differential diagnosis of musculoskeletal pain and possible pericarditis.  

In a May 2013 VA medical opinion, the examiner found that there was no evidence of a heart condition from review of all of the notes in the Veteran's electronic medical records and in the claims file.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Id.  

To the extent that the claimant himself suggests that he has a heart condition, this is not a simple medical condition capable of lay diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose a left leg condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board consequently finds that the claimant's contention that he currently suffers from a heart condition is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

In these circumstances, the Board finds that the claim for service connection for a heart disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

D.  TDIU

The Veteran also claims entitlement to TDIU as a result of his service-connected sleep apnea, and as due to headaches, a heart condition, and COPD, amongst other things.  See Form 21-8940, February 2008.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2015). 

 For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, as the Board denied entitlement to service connection for headaches, a heart disability, and COPD in the decision above, service connection is in effect for sleep apnea associated with nasal fracture, rated as 50 percent disabling form March 17, 2005 scar of bridge of nose, rated as noncompensable from March 4, 2003; and nasal fracture rated as noncompensable from March 17, 2005.  Under 38 C.F.R. § 4.25 the Veteran's combined disability rating is noncompensable prior to March 17, 2005 and 50 percent thereafter.  Thus, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at any time.

When these criteria are not met, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The RO did not refer this case for extra-schedular consideration; nor does the Board find that such referral is warranted.

The Veteran possesses a high school diploma and two years of college.  He received training/education as a Microsoft systems engineer.  

In the Veteran's lay submissions and claims, he asserts he is unemployable due to multiple ailments, including his service-connected sleep apnea (see January 2008 informal claim, May 2009 notice of disagreement, and September 2009 Form 9).  On his February 2008 formal claim, he generally stated that his employment was terminated because he could no longer perform the required duties and he needed time off from work due to medical reasons.  

The record shows that he last worked in March 2004 as a computer technician.  

Overall, the Board finds that there is no evidence that the veteran is in fact unable to secure substantially gainful unemployment solely due to his service-connected disabilities.

The record shows that the Veteran was awarded SSA disability benefits.  In conjunction with his claim for SSA disability benefits, on October 2004 orthopedic examination by Industrial Medicine Associates, the examiner noted the Veteran's reported history of last working in February 2004 as a computer technician in which he lost his job because of "alcohol".  The August 2007 SSA disability determination summarized the relevant records and specifically noted that in a March 2006 consultation, the physician considered the Veteran's various ailments, including his service-connected sleep apnea, and concluded that the Veteran had no limitation to sitting, standing, walking, or the use of his upper extremities, but mild limitation to lifting, carrying, pushing, and pulling.  The Board notes that although the Veteran was awarded SSA disability benefits, effective October 22, 2005, the award was based on the Veteran's symptoms related to nonservice-connected granulomatous colitis and/or regional enteritis (Crohn's Disease) as well as affective/mood disorder, rather than any service-connected disability.   

Although the Veteran indicated that his sleep apnea, among other things, negatively impacted his employability, the evidence shows that it is less likely than not that he is incapable of obtaining and maintaining gainful employment due to his sleep apnea, alone, or in conjunction with his service connected nasal fracture and scar on the bridge of the nose.  In reaching this decision, the Board credits the findings in the August 2007 SSA decision and the March 2006 consultation.  The reports were based on a review of the Veteran's relevant medical records, subjective complaints, reported history and a physical examination and the Board finds the March 2006 and August 2007 reports are highly probative.  See Nieves-Rodriguez.

The Veteran has not submitted and the record does not include any medical evidence to the contrary. 

The Board acknowledges that the Veteran himself asserts that his service-connected disabilities are productive of total occupational impairment.  However, the Board considers the SSA decision and the other evidence of record to collectively weigh against the Veteran's assertions in this regard.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions lie within the province of the Board as adjudicator). 

Accordingly, the preponderance of the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities. As such, the Board concludes that the facts of record fail to show that referral for extraschedular consideration is warranted. 38 C.F.R. § 4.16(b).  As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b) the Board finds that entitlement to a TDIU must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for headaches, to include as secondary to service-connected sleep apnea or nasal fracture, or medications for service-connected conditions, is denied.

Service connection for COPD as secondary to service-connected sleep apnea, is denied.

Service connection for a heart disability(other than hypertension for which service connection was previously denied), as secondary to service-connected sleep apnea, is denied.

Entitlement to a TDIU, is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


